Exhibit 10.1

FOURTH AMENDMENT

TO

REVOLVING NOTE

This Fourth Amendment to Revolving Note, dated as of March 30, 2007, is entered
into by and between Integral Systems, Inc., a Maryland corporation (“Borrower”),
and Bank of America, N.A. (the “Lender”) (said Amendment being referred to
herein as “this Amendment”).

WITNESSETH:

WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Revolving Line of Credit Loan Agreement and Security Agreement, dated as of
August 31, 2001, as amended by that certain First Modification to Amended and
Restated Revolving Line of Credit Loan Agreement and Security Agreement, dated
as of February 3, 2003, as further amended by that certain Second Amendment to
Amended and Restated Revolving Line of Credit Loan Agreement and Security
Agreement, dated as of February 25, 2004, as further amended by that certain
Third Amendment to Amended and Restated Revolving Line of Credit Loan Agreement
and Security Agreement, dated as of January 19, 2004, as further amended by that
certain letter, dated February 20, 2007, from Lender to Borrower, and as further
amended by that certain Fifth Amendment to Amended and Restated Revolving Line
of Credit Loan Agreement and Security Agreement, dated as of the date hereof (as
so amended, the “Loan Agreement”);

WHEREAS, in connection with the transactions contemplated by the Loan Agreement,
Borrower executed and delivered to Lender that certain Revolving Note, dated as
of August 31, 2001, in the original principal amount of Ten Million and No/100
Dollars ($10,000,000.00) and payable to the order of Lender, as amended by that
certain First Amendment to Revolving Note, dated as of February 25, 2004, as
further amended by that certain Second Amendment to Revolving Note, dated as of
January 19, 2004, and as further amended by that certain letter, dated
February 20, 2007, from Lender to Borrower (as so amended, the “Note”); and

WHEREAS, Borrower and Lender have agreed to amend the Note as provided herein;

NOW THEREFORE, in consideration of the terms and conditions set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows (capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto as set forth in the Loan Agreement):

SECTION 1. Amendment to Note. Effective as of the date hereof, the Note is
hereby amended as follows:

1.1 Section 2.b of the Note is hereby deleted in its entirety and the following
is substituted therefor:

b. unless sooner paid, the unpaid Principal Sum, together with all interest
accrued and unpaid thereon, and all other amounts owing under this Note shall be
due and payable in full on April 30, 2007 (the “Maturity Date”). If the Loan
Agreement provides for the



--------------------------------------------------------------------------------

Borrower to make additional payments on account of the Principal Sum from time
to time, Borrower promises to make those payments at the time and in the manner
specified in the Loan Agreement.

SECTION 2. Representations and Warranties.

2.1 Borrower hereby represents and warrants that the outstanding principal
amount of the Note as of the date hereof is Zero and No/100 Dollars ($0.00).

2.2 Borrower hereby represents and warrants that (i) it has full power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder, (ii) it has taken all corporate action necessary for the execution
and delivery by it of this Amendment and the performance by it of its
obligations hereunder, and (iii) this Amendment constitutes its valid and
binding obligation enforceable against it in accordance with its terms except to
the extent enforceability may be subject to bankruptcy, insolvency, moratorium
and other similar laws affecting the rights of creditors generally or the
application of principles of equity, whether in an action at law or proceeding
in equity.

SECTION 3. Reference to and Effect Upon the Note.

3.1 Except as specifically amended or waived above, the Note shall remain in
full force and effect and is hereby ratified and confirmed.

3.2 Except as specifically provided above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Lender under the Note, nor constitute an amendment of any
provision of the Note, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Note to “this Note”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Note as amended hereby. Upon the effectiveness of this
Amendment, each reference in any Loan Document to the Note shall mean the Note
as amended hereby.

SECTION 4. Fees and Expenses. Borrower shall pay all reasonable fees, costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by Lender in connection with the preparation, negotiation,
execution and delivery of this Amendment.

SECTION 5. Release. Borrower, on behalf of itself and its agents,
representatives, attorneys, successors and assigns, hereby releases and forever
discharges Lender and its agents, representatives, partners, directors,
officers, attorneys, employees, affiliates, parents, subsidiaries, stockholders,
predecessors, successors and assigns of and from any and all claims, setoffs,
counterclaims, demands, liabilities, suits, actions and causes of action of any
kind, nature or description whatsoever, whether or not now known, that Borrower
has, ever had or claimed to have had against Lender from the beginning of time
to and including the date hereof.

Except with respect to the Note (as modified hereby), Loan Agreement, any other
Loan Document, and the agreements, documents and instruments executed in
connection therewith, Lender, on behalf of itself and its agents,
representatives, attorneys, successors and assigns, hereby releases and forever
discharges



--------------------------------------------------------------------------------

Borrower and its agents, representatives, partners, directors, officers,
attorneys, employees, affiliates, parents, subsidiaries, stockholders,
predecessors, successors and assigns of and from any and all claims, setoffs,
counterclaims, demands, liabilities, suits, actions and causes of action of any
kind, nature or description whatsoever, whether or not now known, that Lender
has, ever had or claimed to have had against Borrower from the beginning of time
to and including the date hereof.

SECTION 6. Governing Law; Arbitration. This Amendment shall be governed by,
construed under and enforced in accordance with the laws of the Commonwealth of
Virginia without giving effect to its conflict of laws principles. Provisions of
the Loan Agreement specifying that certain disputes between the Borrower and the
Lender shall be resolved by binding arbitration are incorporated into this
Amendment by reference and shall have the same force and effect as if fully set
forth in this Amendment.

SECTION 7. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered under
seal by the parties hereto as of the day and year first above written.

 

INTEGRAL SYSTEMS, INC., a Maryland
corporation By:  

/s/ Peter J. Gaffney

  (SEAL) Name:   Peter J. Gaffney Title:   Chief Executive Officer BANK OF
AMERICA, N.A. By:  

/s/ Michael D. Brannan

  (SEAL) Name:   Michael D. Brannan   Title:   Senior Vice President  



--------------------------------------------------------------------------------

STATE OF  

Maryland

  )   CITY/COUNTY OF  

Charles

  )   To wit:

I, the undersigned, a Notary Public in and for the City/County and State
aforesaid, do hereby certify that Peter J. Gaffney, Chief Executive Officer of
Integral Systems, Inc., a Maryland corporation (“Integral”), whose name is
signed to the foregoing Fourth Amendment to Revolving Note, appeared before me
this 29th day of March 2007, and acknowledged that the foregoing is his true act
and deed in such capacity and the true act and deed of Integral.

 

[SEAL]    

/s/ Tory Walker

    Notary Public

My Commission Expires: STATE OF 4/1/2010) CITY/COUNTY OF Montgomery) to wit:

I, the undersigned, a Notary Public in and for the City/County and State
aforesaid, do hereby certify that Michael D. Brannan, a Senior Vice President of
Bank of America, N.A., whose name is signed to the foregoing Fourth Amendment to
Revolving Note, appeared before me this 30th day of March 2007, and acknowledged
that the foregoing is his/her true act and deed and the true act and deed of
Bank of America, N.A.

 

[SEAL]    

/s/ Cynthia Ann Newsome

    Notary Public

 

My Commission Expires:  

May 1, 2007

 